Citation Nr: 0028192	
Decision Date: 10/25/00    Archive Date: 11/01/00	

DOCKET NO.  92-10 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension and a 
heart disability by reason of being aggravated by the 
veteran's service-connected psychiatric disability.

2.  Entitlement to service connection for a chronic skin 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from June 1958 to November 
1972.  In an April 1991 rating action the Department of 
Veterans Affairs (VA) denied entitlement to service 
connection for a burn scar of the left side, high blood 
pressure and a heart condition and confirmed and continued a 
10 percent evaluation for the veteran's post-traumatic stress 
disorder.  The veteran disagreed with those decisions.  The 
evaluation for the post-traumatic stress disorder was later 
increased to 30 percent.  In a June 1992 rating action 
service connection for alcoholism as secondary to the 
veteran's service-connected psychiatric condition and service 
connection for residuals of a shell fragment wound of the 
left foot were denied.  Those matters were included in the 
appeal.  The case was initially before the Board of Veterans' 
Appeals (Board) in March 1993 when it was remanded for 
further action.  Service connection was later established for 
alcoholism as secondary to the post-traumatic stress 
disorder.  The evaluation for the post-traumatic stress 
disorder was eventually increased to 100 percent.  The 
regional office continued the denials of the other issues on 
appeal.  

The Board noted in the March 1993 remand that the regional 
office had deferred its decision on the question of 
entitlement to service connection for diabetes mellitus and a 
skin condition as secondary to Agent Orange exposure.  In a 
March 1994 rating action service connection for those 
conditions was denied by the regional office and the veteran 
appealed from that decision.  Thus, the issues of service 
connection for those conditions were included with the other 
matters on appeal.  

In September 1996 the Board obtained an opinion from a 
physician who was chief of the hypertension section of a VA 
medical center.  The opinion was forwarded to the veteran for 
review and an opportunity to respond.  In October 1996 the 
veteran advised that he had no further evidence or argument 
to submit.  The veteran's representative reviewed the record, 
including the September 1996 opinion, and submitted an 
informal hearing presentation on behalf of the veteran.  

The case was again before the Board in January 1997 when 
service connection for a burn scar of the left side and 
residuals of a shell fragment wound of the left foot, service 
connection for hypertension and a heart disability as 
secondary to the veteran's service-connected psychiatric 
disorder and service connection for diabetes mellitus was 
denied.  The Board remanded the issue of service connection 
for a chronic skin disability to the regional office for 
further development.  The Board also noted that in December 
1994 the examiner who conducted the November 1994 VA 
examination had indicated that the veteran's stress problems 
could make his cardiac symptoms somewhat worse and more 
intolerable.  The Board requested that the regional office 
review the veteran's claim for service connection for a heart 
disability as aggravated by his service-connected post-
traumatic stress disorder in accordance with the precedent 
set out in Allen v. Brown, 7 Vet. App. 439 (1995).  

In March 1999 and again in January 2000 the regional office 
confirmed and continued the denial of service connection for 
a chronic skin disorder.  The regional office also denied 
entitlement to service connection for hypertension and a 
heart disability by reason of being aggravated by the 
veteran's service-connected psychiatric condition under the 
Allen precedent.  The case is now before the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  The veteran's service medical records reflect that he was 
observed on several occasions for skin conditions, variously 
diagnosed.  When he was examined for separation from service 
it was indicated that he had candidiasis of the left groin 
and that a cream was clearing the condition.  

3.  When the veteran was examined by the VA in November 1990 
there were lesions involving the groin that appeared to be 
consistent with mycosis or a candidiasis infection.  The 
examiner concluded that the veteran had probable candidiasis, 
and that it was probably related to his diabetes mellitus.  

4.  When the veteran was afforded a VA dermatological 
examination in December 1997 there were no lesions on the 
skin.  

5.  The inservice skin conditions for which the veteran was 
observed and treated represented acute and transitory 
disorders that resolved with treatment, leaving no residual 
disability. 

6.  The evidence does not establish that the veteran's 
hypertension and heart disease were worsened as a result of 
his service-connected psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a chronic skin disease that was 
incurred in or aggravated during his active military service 
or that resulted from Agent Orange exposure during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§  3.303(b), 3.307. 3.309 (1999).  

2.  Service connection for hypertension and a heart disease 
on the basis of aggravation as a result of the veteran's 
service-connected psychiatric disability is not in order.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.306, 3.310 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered with regard to the 
veteran's claims is whether he has presented evidence of 
well-grounded claims; that is, claims which are plausible.  
If he has not presented well-grounded claims, his appeal must 
fail and there is no duty to assist him further in the 
development of the claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a); effective on and 
after September 1, 1989.  As will be explained below, the 
Board finds that the claim for service connection for a 
chronic skin disease is not well grounded.  The Board finds 
that the claim for service connection for hypertension and a 
heart disability on the basis of aggravation due to the 
veteran's service-connected psychiatric disability is well 
grounded.  The Board is also satisfied that all relevant 
facts regarding that claim have been properly developed.  In 
this regard, the veteran's representative has maintained that 
the May 1997 VA examination was not conducted by a 
cardiologist and the representative has requested that the 
case be remanded for an examination by a cardiologist.  
However, the Board notes that the examiner who conducted the 
May 1997 VA examination was a specialist in internal medicine 
and in the Board's judgment, the examination is adequate for 
its stated purpose.  Accordingly, reexamination of the 
veteran at this time is not considered to be warranted.  

I.  The Claim for Service Connection for a Chronic Skin 
Disability.

The veteran's service medical records reflect that he was 
seen on several occasions for skin conditions, variously 
diagnosed.  When he was examined for separation from service 
it was noted that he had candidiasis of the left groin and 
that a cream was clearing the condition. 

When the veteran was examined by the VA in November 1990 
there were lesions involving the groin that appeared to be 
consistent with mycosis or a candidiasis infection.  The 
examiner concluded that the veteran had probable candidiasis 
that was probably related to his diabetes mellitus.  

The veteran was afforded a VA dermatological examination in 
December 1997.  The examiner noted that a review of the 
veteran's claims file showed entries in his military records 
of urticaria, tinea versicolor, tinea cruris and candidiasis.  
He was currently not having any skin eruptions, although once 
or twice a year he would have an outbreak of a rash in his 
armpits and in his groin.  He was then given some sort of 
topical cream that cleared it up in 2 or 3 days.  

On physical examination careful examination of the skin 
showed no lesions at the current time.  The diagnoses were 
status post urticaria in 1964, status post tinea versicolor 
in 1969, status post tinea cruris in 1971 and status post 
candidiasis in 1972 and in 1984, not found on the current 
examination.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnoses including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

If a veteran was exposed to a herbicide agent during active 
military, naval or air service, a number of diseases shall be 
service connected including chloracne, Hodgkin's disease, 
non-Hodgkin's lymphoma, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy even though there is no 
record of such diseases during service.  38 C.F.R.§§  3.307, 
3.309.  A veteran who, during active military, naval or air 
service served in the Republic of Vietnam, during the Vietnam 
Era and has a disease listed under 38 C.F.R.§  3.309 shall be 
presumed to have been exposed during such service to a 
herbicide agent unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R.§  3.307.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  A service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, although 
the veteran was observed and treated for various skin 
disorders during his active military service, the most recent 
VA dermatological examination did not reflect the presence of 
any current chronic skin disease.  The veteran has not 
submitted any evidence of such a current disability.  In the 
absence of any medical confirmation of the presence of a 
current chronic skin disease, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well-grounded claim imposed by 38 U.S.C.A. § 5107.  It 
follows that favorable action in connection with his appeal 
for service connection for a chronic skin disability is not 
in order. 

Although the Board has considered and disposed of the 
veteran's claim for service connection for a chronic skin 
condition on a ground different from that of the regional 
office, that is, whether the claim is well grounded rather 
than whether he is entitled to prevail on the merits, the 
veteran has not been prejudiced by the Board's decision.  In 
assuming that the claim was well grounded, the regional 
office afforded the veteran greater consideration than the 
claim warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  To remand this case to the 
regional office for consideration of the issue of whether the 
claim is well grounded would be pointless and in light of the 
law cited above, would not result in a determination 
favorable to the veteran.  VAOPGCPREC 16-92.  To submit a 
well-grounded claim, the veteran would need to offer 
competent evidence, such as a medical opinion, that he 
currently has a skin disorder and that there is a 
relationship between the disorder and exposure to Agent 
Orange or to his military service.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  

II.  The Claim for Service Connection for Hypertension and a 
Heart
Disability as Aggravated by the Veteran's Service-Connected 
Psychiatric Disability.

In December 1994 the examiner who conducted the November 1994 
examination for the VA indicated that the veteran's stress 
problems could make his cardiac symptoms somewhat worse and 
more intolerable.  In this regard, in the case of Allen v. 
Brown, supra, the U.S. Court of Appeals for Veterans Claims 
stated that where a service-connected disability aggravates, 
but is not the proximate cause of a nonservice-connected 
disability, the veteran is entitled to compensation for the 
degree of disability (but only that degree) over and above 
the degree of disability which would exist without the 
service-connected disability.  

In accordance with the Board remand, the veteran was afforded 
a VA psychiatric examination in April 1997.  It was noted 
that he had undergone quadruple bypass surgery in June 1994 
and an angioplasty in October 1996.  The veteran related that 
he began having chest pain in 1982.  The chest pain had been 
intermittent in nature until his angioplasty in 1996.  The 
veteran complained of difficulty sleeping and also stated 
that he was sad and depressed most of the time.  He did not 
complain of chest pain, headaches or other cardiovascular or 
cerebrovascular symptoms.  He also did not report any 
association between post-traumatic stress symptoms and the 
onset of pain in his chest.  

On mental status examination various findings were recorded 
including a depressed mood.  There was no evidence of anger 
or irritability.  The veteran felt that his memory problems 
were the result of repeated heart problems as well as chronic 
depression.  It was noted that the veteran continued to have 
some symptoms of post-traumatic stress disorder such as 
nightmares.  The examiner was not able to find any connection 
at all between the veteran's post-traumatic stress disorder 
and his underlying heart disease.  He stated that to the best 
of his knowledge there had been no studies anywhere in the 
psychiatric literature that had been done in a controlled 
manner that made a connection, either of causation or 
contribution between post-traumatic stress disorder and 
arteriosclerotic cardiovascular disease.  The veteran did not 
describe any aggravation of his cardiac symptoms and any 
symptoms that might be attributable to hypertension as 
relating to any of the post-traumatic stress symptoms that he 
stated he was experiencing.  He in fact acknowledged that he 
did not think that the post-traumatic stress disorder caused 
his heart disease.  The diagnoses included post-traumatic 
stress disorder, major depressive disorder, arteriosclerotic 
cardiovascular disease, status post coronary artery bypass 
and angioplasty, hypertension and insulin-dependent diabetes.  
The examiner stated he did not believe that the veteran's 
service-connected post-traumatic stress disorder had caused  
or aggravated his cardiac condition.  

The veteran was afforded a VA cardiovascular examination in 
May 1997.  He stated that diabetes mellitus had initially 
been diagnosed in about 1983.  He had been on insulin ever 
since, and had been on blood pressure medications since 1975 
or 1976. He initially began to have heart problems in 1981 
when he developed symptoms of shortness of breath and 
dizziness.  In 1990 he had had a mild myocardial infarction.  
He stated in 1994 he had had another episode of chest pain 
and was told that he had had a definite heart attack.  That 
resulted in coronary artery bypass grafting surgery. Recently 
he had had another episode of severe chest pain while he was 
under emotional stress from a divorce proceeding.  In October 
1996 he was again hospitalized and diagnosed as probably 
having a myocardial infarction and had undergone angioplasty.  

He currently had chest pain 2 or 3 times a week and would 
have to take nitroglycerin about three times a month. On 
examination his heart showed a regular rate and rhythm with 
no murmurs and no gallops.  His blood pressure was 161/95.  
The diagnoses were diabetes mellitus, hypertension and 
coronary artery disease.  The examiner commented that the 
veteran's service medical records showed no evidence that 
diabetes mellitus and hypertension, which were risk factors 
for heart disease, were present during service.  He stated 
that the overwhelming predominant factors contributing to the 
veteran's arteriosclerosis would be diabetes mellitus and 
essential hypertension; not post-traumatic stress disorder.  

The regional office thereafter received VA outpatient 
treatment records reflecting that the veteran was observed 
and treated during 1998 and 1999 for various conditions 
including diabetes mellitus and his psychiatric disorder. 

In December 1994 the examiner who conducted the November 1994 
VA examination indicated that the veteran's stress problems 
could make his cardiac symptoms somewhat worse and more 
intolerable.  However, when the veteran was afforded the VA 
psychiatric examination in April 1997 that examiner concluded 
that the veteran's service-connected post-traumatic stress 
disorder had not aggravated his cardiac disability or caused 
it.  When the veteran was afforded the VA cardiovascular 
examination in May 1997 the examiner commented that the 
overwhelming predominant factors contributing to the 
veteran's arteriosclerosis were diabetes mellitus and 
essential hypertension; not post-traumatic stress disorder.  
The comment of late 1994 was sufficient to raise a well 
grounded possibility of an Allen relationship between the 
veteran's psychiatric disability and his cardiovascular 
disorders; however, it was not couched in terms which 
established the aggravation required.  Therefore, additional 
specific examinations and evaluations which focused on the 
question were required.  Those evaluations specifically found 
that the psychiatric condition was not aggravating his 
hypertension or coronary artery disease.  The medical 
evidence of record is simply not in equipoise.  The 
predominant view is that the veteran's service-connected 
psychiatric condition has not aggravated his hypertension and 
cardiac disease.  Accordingly, favorable action in connection 
with the claim for service connection for hypertension and a 
cardiac disability as aggravated by the service-connected 
psychiatric disability is not warranted.  

The Board has carefully reviewed the entire record with 
regard to the veteran's claim for service connection for 
hypertension and a cardiac disability as aggravated by his 
service-connected psychiatric disorder; however, the Board 
does not find the evidence to be so evenly balanced that 
there is doubt as to any material issue regarding that 
matter.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a chronic skin 
disability is not established.  Entitlement to service 
connection for hypertension and a heart disability as 
aggravated by the veteran's service-connected psychiatric 
disability is not established.  The appeal is denied.  



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

